Citation Nr: 1412275	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability resulting from high cholesterol, for purposes of establishing entitlement to retroactive benefits to a Nehmer class member.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to August 1989, including service in-country in the Republic of Vietnam.  The Veteran died in May 2009.  The Appellant is the Veteran's surviving spouse, who has established entitlement to Dependency and Indemnity Compensation (DIC) based on the cause of the Veteran's death.  The immediate cause of the Veteran's death is listed as a myocardial infarction due to hypertension.  At the time of the Veteran's death, service connection was in effect for hypertension.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the above claim.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim in order to obtain outstanding VA medical records.

In an November 2012 letter, the Appellant, by and through her attorney, stated the Veteran received treatment from a VA Medical Center (VAMC) on July 29, 1992, for a myocardial infarction, and on September 26, 2001, for decreased deep tendon reflexes in both arms. However, the information of record indicates that these purported records are not in the claims file.  Based on the circumstances of this particular case, the RO should attempt to obtain additional information from the identified VA medical facilities about the treatment provided in July 1992 and in September 2001 concerning the above-noted ailments, and, should any additional information come to light, attempt to obtain these VA medical treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain information from the Augusta, Georgia VAMC, Columbia, South Carolina VAMC, and Charleston, South Carolina VAMC, concerning treatment for a myocardial infarction in July 1992, and concerning treatment for decreased deep tendon reflexes in both arms in September 2001, and should any information come to light that the Veteran received such treatment at any of these VA facilities in July 1992 and in September 2001 for the identified ailments, the RO should attempt to obtain these VA treatment records and associate them with claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


